Citation Nr: 1621166	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  06-37 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increased initial rating for degenerative disc disease of the lumbar spine.

2.  Entitlement to an increased initial rating for a right ankle sprain.

3.  Entitlement to an increased initial rating for radiculopathy of the right lower extremity.

4.  Entitlement to an increased initial rating for radiculopathy of the left lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

6.  Entitlement to special monthly compensation (SMC) based on the criteria for statutory housebound requirements being met.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from July 2010, December 2010, and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

This case was previously before the Board in May 2014.  

As discussed below, the issue of entitlement to a TDIU rating is inferred as part of the claims for higher ratings on appeal, for the purpose of determining whether the Veteran is entitled to SMC under 38 U.S.C.A. § 1114(s) (West 2014).  See Buie v. Shinseki, 24 Vet. App. 242 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009); Bradley v. Peake, 22 Vet. App. 280 (2008).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that there are outstanding VA and private treatment records. 

The July 2015 supplemental statement of the case (SSOC) and the August 2015 Statement of the Case (SOC) respectively referenced outpatient treatment records from the White River Junction VA Medical Center (to include disability benefits questionnaires (DBQs)) through June 29, 2015 and August 11, 2015.  Upon a review of the record, the Board finds that VA treatment records subsequent to May 2014, and DBQs subsequent to May 2015 have not been associated with the record.  
Additionally, a December 6, 2010 VA treatment record noted that a non-VA nursing note from Androscoggin had been scanned into the record, April 29, 2011 and May 9, 2011 VA treatment records noted that unidentified radiology reports from Mary-Hitchcock Memorial Hospital had been scanned into the record, a May 2, 2011 VA treatment record noted that an orthopedic office note had been scanned into the record, a December 8, 2011 VA treatment record noted that private treatment records from Androscoggin Valley hospital had been scanned into the record, an October 1, 2012 VA treatment record noted that non-VA treatment record from Coos County Family health dated August 30, 2012 through September 4, 2012 were scanned into the record, and an April 29, 2014 VA treatment record indicated that a non-VA lumbar MRI imaging interpretation had been scanned into the record.  However, a review of the record does not reveal the referenced non-VA treatment records.  Accordingly, the outstanding VA treatment records referenced in the SSOC and SOC, as well as the non-VA treatment records that were scanned into the Veteran's VA treatment records must be obtained and associated with the claims file.

The record also indicates that there are outstanding private treatment records.  An April 29, 2014 VA treatment record noted that the Veteran's non-VA primary care provider in Gorem had ordered an MRI of his lumbar spine.  On remand, the AOJ should make reasonable efforts to obtain all outstanding private treatment records, to include records from the Veteran's private primary care provider.

With regard to the Veteran's right lower extremity radiculopathy, the May 2014 remand requested that the examiner comment on the severity of the Veteran's right lower extremity neurological disorder prior to his November 2011 lumbar surgery.  While the examiner noted the findings in the November 2011 operative report, the examiner did not thereafter render the requested retrospective opinion indicating whether the Veteran's symptoms prior to the surgery more nearly approximated mild, moderate, or severe incomplete paralysis, or complete paralysis.  Accordingly, another VA examination is necessary to clarify the internal inconsistency regarding the Veteran's lumbar spine range of motion and to obtain the requested retrospective opinion concerning the severity of the Veteran's right lower extremity radiculopathy.  Stegall v. West, 11 Vet. App. 268 (1998).  

With regard to the Veteran's TDIU, the Board recognizes that the Veteran has a combined schedular evaluation of 100 percent.  However, the Veteran asserts that his bilateral hip disabilities alone preclude him from gainful employment.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, in Bradley v. Peake, 22 Vet. App. 280 (2008) the United States Court of Appeals for Veterans Claims (Court) recognized that if the record supported a finding of TDIU based solely upon a single service-connected disability (rated at less than 100 percent under the rating schedule), then such a TDIU finding may serve as the factual predicate for an award of SMC pursuant to 38 U.S.C.A. § 1114(s) (West 2014) and 38 C F R § 3 350(i) (2015).  The Veteran's representative has specifically requested SMC under the provisions of 38 U.S.C.A. § 1114(s) (West 2014) and 38 C F R § 3 350(i) (2015).  Accordingly, the issue of entitlement to a TDIU based on a single service-connected disability is raised by the record, as it pertains to the determination of whether entitlement to SMC is warranted under 38 U.S.C.A. § 1114(s) (West 2014); 38 C F R § 3.350(i) (2015).  

Based on the foregoing discussion and the Court's decision in Bradley, the Board finds that the issue of entitlement to TDIU has been reasonably raised by the record and must be properly developed.  As the Veteran's last VA examination assessing the functional effects of his right and left hip disabilities was in July 2012, which is almost four years ago, the Board finds that a contemporaneous VA examination is warranted to determine whether the Veteran's service-connected right or left hip disability, renders him unable to secure or maintain substantially gainful employment.  

Finally, with regard to the Veteran's claim for an increased rating for left lower extremity radiculopathy, in May 2013 the Veteran timely filed a notice of disagreement (NOD) with the September 2012 rating decision, which inter alia granted service-connection for left lower extremity radiculopathy and assigned an initial rating of 20 percent.  To date, a SOC has not been issued with regard to that issue.  Accordingly, a remand is warranted.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a SOC).  While a July 2015 rating decision assigned a rating of 60 percent effective May 4, 2015, this does not resolve the earlier notice of disagreement.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC and notification of the Veteran's appellate rights regarding the issue of entitlement to an increased initial rating for left lower extremity radiculopathy.  The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects the appeal as to this issue, the AOJ should undertake all appropriate action.

2.  Provide the Veteran with written notice regarding his claims of entitlement to a TDIU rating and SMC under 38 U.S.C.A. § 1114(s) (West 2014) and 38 C F R § 3.350(i) (2015), based on the Court's holding in Buie and Bradley, cited above.  Request that the Veteran complete and return a TDIU claim form in order to obtain information concerning his educational and vocational background. 

3.  Obtain copies of all outstanding VA treatment records since May 2014, to include records from White River Junction VA Medical Center dated through August 11, 2015, as well as the non-VA treatment records referenced in the December 2010, April 2011, May 2011, December 2011, October 2012, and April 2014 VA treatment records that were purported to have been scanned into the Veteran's VA treatment records.  These records must be made a part of the Veteran's file so that they can be reviewed by the Board.  All efforts to obtain these records must be documented in the claims file.  

4.  Contact the Veteran and request that he submit a properly executed VA Form 21-4142 for any outstanding or updated private care providers related to his disabilities on appeal, to include his private primary care provider in Gorem.  Upon receipt of such, VA must take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  The AOJ must make two (2) attempts to obtain any private medical evidence identified, unless the first attempt demonstrates further efforts would be futile.  If private records are identified, but not ultimately obtained, the AOJ should inform the Veteran.   

5.  Undertake any indicated development to adjudicate the claims for a TDIU and SMC under 38 U.S.C.A. § 1114(s) (West 2014), to include scheduling the Veteran for an evaluation to address the functional effect of each service-connected hip disability on the ability to function and perform tasks in a work setting.  

6.  Thereafter, provide the Veteran with a VA examination(s) to determine the current severity of his right lower extremity radiculopathy.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated special diagnostic tests, including range of motions studies using a goniometer, and neurological testing that are deemed necessary for an accurate assessment in accordance with the rating criteria must be conducted.  

The examiner should identify all nerve or nerves involved, and indicate the level of impairment in accordance with VA rating criteria by stating whether the Veteran's symptoms more nearly approximate mild, moderate, or severe incomplete paralysis, or complete paralysis.  The examiner should also provide information concerning the severity of the Veteran's right lower extremity radiculopathy prior to his November 29, 2011, lumbar laminectomies, and opine whether the Veteran's symptoms more nearly approximated mild, moderate, or severe incomplete paralysis, or complete paralysis.  

In rendering the above requested opinions, the examiner's attention is directed to the Veteran's reports of lower extremity numbness, pain, and swelling. 

The examiner should provide a complete rationale for any opinions offered.

7.  After completing any other development necessary, to include providing a contemporaneous right ankle examination if so warranted, issue a SSOC and afford the Veteran and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

